Citation Nr: 0805131	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-36 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1991, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005  rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied entitlement to an earlier effective 
for the above condition.  

In September 2007, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a 
December 1983 Board decision.

2.  The veteran made numerous attempts to reopen his claim 
for entitlement to service connection for PTSD; he submitted 
a claim to reopen service connection for PTSD in October 
1989; the RO denied the claim in a November 1989 rating 
decision and although the veteran appealed the denial, the 
appeal was not perfected.

3.  Thereafter, an informal claim to reopen was received on 
May 13, 1991.

4.  The veteran's claim was reopened in a February 1996 Board 
decision; the new and material evidence warranting reopening 
of the claim did not include service department records.

5.  Service connection for the veteran's PTSD was granted in 
an August 1996 rating decision; a 100 percent disability 
evaluation was assigned, effective August 13, 1991.


CONCLUSION OF LAW

The criteria for an effective date of May 13, 1991, for the 
award of service connection for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c)(3), 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2007, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an earlier 
effective date.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the May 
2007 VCAA letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the all elements of the Dingess 
notice by the May 2007 letter.  While he did not receive 
information regarding the effective date or disability rating 
elements of his claim until after the initial adjudication of 
his claim, since the claim is being denied, no disability 
rating or additional effective date will be assigned.  
Therefore, the veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Factual Background

The veteran filed a claim for service connection for a 
nervous disorder in July 1974 that was denied by the RO in an 
October 1981 rating decision.  At that time, the evidence 
showed that the veteran had received treatment for an acute 
case of nerves during his active duty service and had been 
diagnosed with schizophrenia during a November 1974 VA 
examination.  In March 1982, the veteran filed an application 
to reopen his claim for entitlement to service connection for 
a psychiatric condition.  The RO, in a May 1982 rating 
decision, found that there was no basis upon which to grant 
the veteran's claim for a nervous disorder.  Entitlement to 
service connection for PTSD was also denied as a separate 
claim.  The veteran appealed this rating decision, and the 
Board denied the PTSD claim in a December 1983 decision as 
the medical evidence did not establish that the veteran had 
been diagnosed with PTSD.

Since the initial December 1983 denial of entitlement to 
service connection for PTSD by the Board, the veteran has 
made numerous attempts to reopen his claim.  A rating 
decision in November 1989 denying the veteran's claim was 
appealed by a February 1990 notice of disagreement, and a 
statement of the case (SOC) was issued in March 1990.  While 
the veteran did not file a timely substantive appeal to 
perfect his appeal, in a May 13, 1991 letter, the veteran's 
attorney, A.N., requested a travelboard hearing for the 
veteran's pending claim.  In response to this communication, 
the RO sent a letter to A.N. informing him that new and 
material evidence was needed to reopen the veteran's claim as 
the time to perfect his appeal has lapsed.  

A.N. then filed a formal claim to reopen on August 13, 1991 
with accompanying evidence.  This claim was reopened and 
denied in a December 1991 rating decision as the RO found 
that while the veteran had submitted evidence showing a 
diagnosis of PTSD, the record still did not contain a link 
between the veteran's diagnosis and a specific in-service 
stressor.  The veteran appealed this decision.

While the case was in appellate status, the veteran changed 
his representation to a new attorney, J.S.  In June 1993, 
J.S. submitted a copy of a June 1970 St. Louis, Missouri, 
police department report showing that the veteran had struck 
and killed a six year old child with his car.  In addition, 
J.S. submitted service records from one of the veteran's 
assigned units in Vietnam, the 572nd Transportation Company.  
In a February 1996 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim for service connection for PTSD as the record 
contained an April 1993 private examination report diagnosing 
PTSD and the June 1970 police accident report verifying one 
of the veterans's claimed active duty stressors.  The case 
was then remanded for a VA psychiatric examination.  

The veteran was provided a VA contract examination in April 
1996 and was diagnosed with PTSD based on his reported 
stressors of killing a young girl with his car and seeing 
friends die in Vietnam.  Based on the opinion of the 
examiner, other medical evidence diagnosing PTSD in the 
claims folder, and the June 1970 police accident report, the 
RO granted service connection for the veteran PTSD in an 
August 1996 rating decision.  A 100 percent disability 
evaluation was assigned, effective August 13, 1991, the date 
the veteran's most recent claim to reopen was received.  


Analysis

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

The veteran's contentions regarding the effective date of his 
grant of service connection for PTSD are two-fold.  First, he 
contends that the effective date should be earlier as his 
attorney, J.S., was negligent in his representation of the 
veteran.  Specifically, he notes that he filed an application 
to reopen his claim for service connection for PTSD in 
October 1989 and was denied in a November 1989 rating 
decision.  Although J.S. filed a notice of disagreement to 
the November 1989 rating decision, he did not perfect the 
appeal, and the claim did not reach the Board.  The veteran 
claims that had the Board taken jurisdiction of his claim, 
service connection for PTSD would have been granted and the 
effective date would have been October 11, 1989, the date his 
claim to reopen was received.  The veteran also points out 
that J.S. is no longer allowed to represent veterans.  
Second, the veteran also contends that an earlier effective 
date is warranted for the grant of service connection and the 
assigned 100 percent disability rating for PTSD as the 
evidence shows that he was totally disabled due to his PTSD 
as early as 1986.  

With respect to the veteran's first contention, the Board 
notes that while J.S. is no longer permitted to represent 
veterans in the VA claims process, the record establishes 
that he did not represent the veteran at the time of his 
appeal of the  November 1989 rating decision.  In fact, J.S. 
did not become the veteran's representative until April 1993.  
Prior to that point, the veteran was represented by his other 
attorney, A.N.  Therefore, although an appeal was not 
perfected with respect to the November 1989 rating decision, 
it not the fault of J.S.  In any event, the law does not 
provide a provision for the grant of an earlier effective 
date under such circumstances, i.e., the failure of effective 
counsel.
Regarding the veteran's second contention, that he met the 
criteria for a total disability rating for his PTSD prior to 
August 13, 1991, there is no provision of law which will 
allow an earlier effective date based on this argument.  38 
C.F.R. § 3.400 is clear that an award of service connection 
based on new and material evidence has an effective date that 
is the later of the date entitlement arose and the date of 
receipt of the claim to reopen.  Even if the medical evidence 
of record established that the veteran met the criteria for a 
grant of service connection prior to the date his claim to 
reopen was received, the regulation specifically notes that 
it is the later date of the two that is used.  

In addition, the Board notes that 38 C.F.R. 3.156(c)(3) 
provides that when new and material evidence consists of 
service department records, the effective date of the award 
is the date entitlement arose or the date VA received the 
previously decided claim, whichever is later.  In this case, 
the Board notes that the veteran's attorney submitted unit 
records of the 572nd Transportation Company in October 1994, 
and while these constitute service department records, they 
were not found to be new and material and were not used to 
reopen the veteran's claim.  In fact, the Board's February 
1996 decision reopening the veteran's claim for entitlement 
to service connection for PTSD specifically found that the 
new and material evidence consisted of a private psychiatric 
examination report and the June 1970 police report from the 
St. Louis Metropolitan Police Department.  Therefore, the new 
and material evidence used to reopen the veteran's claim was 
medical evidence and a civilian police accident report.  
Therefore, an earlier effective date is not warranted under 
3.156(c)(3) as reopening of the veteran's claim was not based 
on the receipt of service department records.  

Although an earlier effective date is not warranted based on 
the arguments presented by the veteran, after review of the 
evidence of record, the Board finds that an earlier effective 
date of May 13, 1991 is appropriate for the grant of service 
connection and the assignment of a 100 percent disability 
rating for the veteran's PTSD.  As noted above, the veteran's 
representative submitted a May 1991 letter to VA requesting 
that the veteran be afforded a travelboard hearing with 
respect to his pending claim.  This letter was received by 
the RO on May 13, 1991, and the RO responded that the 
veteran's pending appeal of the November 1989 rating decision 
had lapsed and that the veteran should submit new and 
material evidence to reopen his claim.  The Board finds that 
the May 13, 1991, letter from the veteran's attorney 
constitutes an informal claim for benefits and notes that it 
was received three full months before the August 13, 1991, 
formal claim was filed.  Therefore, the effective date of the 
grant of service connection for PTSD should be May 13, 1991, 
the date the informal claim to reopen was received.  


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


